Citation Nr: 9935673	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  95-26 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for aggravation of 
residuals of third degree burns of both legs.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from January 1973 to June 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1995 rating decision, in which the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) declined to reopen a claim for 
aggravation of residuals of third degree burns of both legs.  
The Board reopened the claim in November 1997 and remanded 
the case for further adjudication.  The Board remanded this 
case a second time in November 1998.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  Residuals of third degree burns of both legs, manifested 
by burn scars and grafts without sequelae, were present prior 
to the appellant's period of active service.

3.  The pre- existing third degree burns of both legs, 
manifested by burn scars and grafts, were aggravated during 
service.


CONCLUSION OF LAW

Residuals of third degree burns of both legs, manifested by 
venous insufficiency in the soft tissues underlying the burn 
wounds, were aggravated by service.  38 U.S.C.A. §§ 1110, 
1111, 1131, 1133, 1153, 5107(a) (West 1991 & Supp. 1996); 38 
C.F.R. §§ 3.306(a),(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is 
plausible.  See Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  Furthermore, the evidence is sufficient to decide 
the case.  The Board accordingly finds the duty to assist 
him, mandated by 38 U.S.C.A. § 5107, has been satisfied.

The appellant contends that residual disability stemming from 
burns and skin grafts of both legs, which occurred prior to 
service, were aggravated during service.  According to his 
statements and testimony of record, he indicates that he 
incurred 3rd degree burns to both legs, with subsequent 
scarring and skin grafts, at the age of 14.  With the 
exception of some occasional circulation problems, his 
bilateral burn scar disability was relatively asymptomatic 
prior to entering service.  He reports the onset of burning 
sensation of the scars, broken varicose veins, poor 
circulation and clots of the legs caused by prolonged 
standing and marching during basic training.  He sought 
medical treatment and, in fact, was given a limited duty 
profile and allowed to wear low quarter shoes.  Thereafter, 
his problems lessened with sedentary duties but never 
resolved.  Following service, he was treated for circulatory 
problems with support stockings by his private physicians.  
His disability had progressively worsened over the years.  He 
argues that the prolonged standing and marching during basic 
training caused irreversible aggravation of his burn scar 
disability.

In support of his contentions, the appellant submitted lay 
statements which attest to physical observation of a 
worsening of his scarred area during service.  In this 
respect, a servicemate recalled noticing an enlarged vein 
with knots on the back of the appellant's leg.  The 
appellant's ex- wife recalled that, prior to service, his 
burn scars and grafts were smooth without enlarged areas.  
However, she observed broken blood vessels, a swollen right 
leg and "knots" following his discharge from service.

The appellant's induction examination, dated in December 
1972, revealed burn scars on both lower legs without 
sequelae.  At that time, he reported undergoing 3- month's of 
hospital treatment for the burns at the age of 13.  In 
January 1973, he reported the onset of redness with burning 
sensation of the posterior leg skin graft areas.  In February 
1973, he reported additional complaint of pain in the calf 
muscles.  He complained that marching and basic training 
exercises exacerbated these symptoms.  Physical examinations 
revealed skin graft areas on the posterior portion of both 
legs, greater on the right, which were slightly tender to 
palpation.  There was no evidence of phlebitis or venous 
thrombosis.  Impression was of right leg pain secondary to 
scarred contracted tissues with exercise.  He was given a 
profile restricting running and prolonged standing, and 
allowing the use of chukka boots.

A subsequent surgical consultation, dated on February 26, 
1973, revealed an examiner's comment that the appellant's 
reported symptoms were not related to his scars but, rather, 
to probable muscle fatigue.  There was some concern as to 
whether the appellant would be suitable for an assignment 
involving toxic or corrosive chemical exposure.  Remainder of 
service medical records are negative for complaint, treatment 
or manifestation of disability relating to the burn scars.  
Upon his separation from service in June 1975, he did not 
voice any complaint relating to his scar disability.  
Physical examination indicated a diagnosis of "old burn 
scars both legs - well healed no sequelae."

In a letter dated in January 1976, Max L. Pherr, M.D., wrote:

"After examining Mr. [redacted]'s right leg, I believe 
that the damage to veins in the upper leg was 
caused by periods of long standing in the 
military.  There was venous insufficiency to both 
feet.  Swelling was also noted on burn scars to 
right leg."

In a letter dated in January 1991, William Bobo Thompson, 
M.D., reported that the appellant experienced severe pain in 
his legs, particularly the right leg, with prolonged standing 
at his work.  He further reported that long- term standing 
would only aggravate the extensive burn scars and skin grafts 
on the leg, and that the scars affected the circulation in 
the legs.

In a letter dated in July 1995, Clara Jones, a registered 
nurse who worked for Dr. Daniel Mitchell from 1973 to 1978, 
recalled that the appellant had sought treatment for Dr. 
Mitchell for leg- related problems.  She indicated that Dr. 
Mitchell had passed away.  Subsequently obtained treatment 
records from Dr. Mitchell, covering the time period from 1980 
to 1985, were negative for treatment of either leg.

In letters dated in June 1996 and July 1997, Bob Fenton, 
M.D., U.S.A.F. Ret., indicated that he observed "redness and 
swelling" of the appellant's legs shortly after basic 
training.  Although he had never treated the appellant, Dr. 
Fenton nonetheless felt that the appellant's symptoms were 
caused by "prolong[ed] standing and ... poor blood 
circulation."  Dr. Fenton further stated that "it was very 
probable that the initial period in basic training where Mr. 
[redacted] had to march, stand, and do calisthenics caused a 
worsening of his condition which was permanent in nature."

On VA arteries and veins examination, dated in March 1999, 
the appellant reported bilateral leg throbbing, worse on the 
right, and knots along the saphenous vein.  His pain worsened 
upon standing.  He further reported occasional swelling of 
the right leg.  Physical examination revealed a well- healed 
72 square inch skin graft on the right posterior leg and 
thigh.  There was decreased range of motion of the right knee 
secondary to the burn scars and varicose veins.  The left leg 
had a 24 square inch skin graft on the right leg posteriorly.  
A non- segmental Doppler evaluation was interpreted as 
"normal."  Based upon the above, the VA arrived at the 
following opinion:

"In the opinion of this examiner, prolonged 
standing during the military potentiated the pain 
in the leg which continued after military service, 
and has become progressively worse since that 
time.  Sequelae probably did progress more rapidly 
during the military service because the wound on 
the right leg is worse than the one on the left.  
Arterial circulation is normal."

VA joints examination, dated in March 1999, indicated a 
"normal" orthopedic evaluation of the knees and ankles.

In an June 1999 addendum to the March 1999 VA arteries and 
veins examination, the examiner indicated that, during 
service, the appellant's burn residuals underwent a permanent 
increase in severity through irritation of the wounds.  The 
examiner did not consider such aggravation, however, beyond 
the natural progress of the disorder as such symptomatology 
would happen to any third degree burn wound on the lower 
extremities with strenuous physical activity.  Current 
findings showed that the capillaries of the right leg 
engorged on prolonged standing which resulted in throbbing 
pain.  The left ankle swelled but didn't hurt as much as the 
right.  The examiner commented that the throbbing pain was 
"probably due to venous insufficiency in the soft tissues 
underlying the burn wounds due to the destruction of the 
small capillaries by the injury."  The major tributaries of 
the venous system, as well as arterial circulation, appeared 
intact.

Service connection basically means that the evidence 
establishes that a particular injury or disease resulting in 
disability was incurred coincident with active service, or if 
pre- existing service, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
Where there is an approximate balance of positive and 
negative evidence regarding the merits of a claim, the 
appellant is entitled a favorable determination based upon 
the benefit of doubt.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (1999).

Review of the appellant's induction examination reveals that 
he entered service with a diagnosis of "burn scars on both 
lower legs without sequelae."  See 38 C.F.R. § 3.304(b) 
(1999) (a veteran is considered to have been in sound 
condition when examined, accepted and enrolled in service, 
except as to defects, infirmities, or disorders noted at 
entrance into service).  The evidence shows that these were 
3rd degree burns.  Accordingly, the question to be decided 
upon appeal is whether the appellant's pre- existing third 
degree burn disability of both legs was aggravated during 
active service.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306 (1999).

Pursuant to 3.306(a), a pre- existing injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a) (1999).  As a threshold matter, the 
presumption of aggravation is generally triggered by evidence 
that a pre- existing disability underwent an increase in 
severity in service.  Maxson v. West, 12 Vet.App. 453, 460 
(1999).  Once the presumption has been triggered, clear and 
unmistakable evidence is required to rebut a finding of 
aggravation.  38 C.F.R. § 3.306(b) (1999).

The Board notes, however, that temporary or intermittent 
flare-ups during service of a pre- existing disease or 
disability is not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet.App. 
292, 297 (1991).

Within several days of beginning basic training, the 
appellant presented to the medical clinic with complaint of 
pain in the calf muscles and areas of the burn scars.  
Impressions included right leg pain due to stretching of the 
burn scars due to exercise and probable muscle fatigue.  He 
was given a profile restricting running and prolonged 
standing and, at least from the perspective of clinical 
findings, his disability appeared to have tempered itself.  
However, lay observations of continued visible swelling and 
abnormal appearance of the blood vessels hold some probative 
value.  Arms v. West, 12 Vet.App. 188, 198 (1999) (lay 
observation is competent to identify the existence of a skin 
abnormality).

Perhaps the most telling piece of evidence in this case comes 
from an opinion letter written by Dr. Pherr within 7 months 
of the appellant's discharge from service.  In this letter, 
Dr. Pherr opined that the appellant incurred "damage to 
[the] veins in the upper leg ... caused by periods of long 
standing in the military."  Opinions by Dr. Thompson and a 
VA examiner also indicate that prolonged standing in service 
caused circulatory problems in the appellant's legs which 
were "permanent" in nature, described by the VA examiner as 
probable "venous insufficiency in the soft tissues 
underlying the burn wounds due to the destruction of the 
small capillaries by the injury."  Thus, the medical opinion 
of record establishes that, during service, the appellant 
permanently aggravated his bilateral burn scar and graft 
disability with the development of venous insufficiency in 
the soft tissues underlying the burn wounds.

As stated above, once it is established that there was an 
increase in disability of a pre- existing injury during 
service, the presumption of aggravation may be rebutted by a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306(a) 
(1999).  In this case, a VA examiner did comment that the 
increase in disability in service was part of the "natural 
progress of the disorder" by indicating that such 
symptomatology would have occurred with strenuous activity.  
Nonetheless, the examiner made it clear that the strenuous 
activity during basic training caused the pre- existing 
disability to progress "more rapidly" than it otherwise 
would have.  

With application of the benefit of the doubt rule, the Board 
concludes that the appellant's venous insufficiency in the 
soft tissues underlying the burn wounds result from a 
permanent increase in severity of his third degree burns of 
both legs during service.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (1999).


ORDER

Service connection for residuals of third degree burns of 
both legs, manifested by venous insufficiency in the soft 
tissues underlying the burn wounds, is granted.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

 

